Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/21 has been entered.
 					Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayashi et al (USPN 7316841) in view of Mitsuhashi (PGPub 20050129606).
Hayashi teaches an eraser comprising a blend composition which contains with a base material component (vinylchloride; col. 10, lines 6-18), a plasticizer such as dioctylphthalate (col. 10, lines 19-23) and a magnesium carbonate (col. 10, lines 23-30) porous material.  
With regards to claim 5, the content of the magnesium carbonate (filler) of is 0-70% (col. 10, lines 41-43).  
With regards to claim 6, the erasing member further comprises a carbon material (magnesium carbonate or calcium carbonate; col. 10 lines 24-26).  
With regards to claim 7, the erasing member further contains fiber particles (col. 9, lines 31-34).
Hayashi teaches all the essential elements of the claimed invention however fails to teach that the basic magnesium carbonate comprises tubular aggregated flaky fine crystals (claim 1) and that the magnesium carbonate has surface area of 100-500m---2/g and a liquid absorption rate of 100-300ml/100g (claim 2) .  Mitsuhashi teaches a basic magnesium carbonate porous material that is a tubular aggregated particle with a flaky fine crystal (paragraph 0023).  The basic magnesium carbonate has a surface area of 70-200m2/g (paragraph 0029).  While Mitsuhashi fails to explicitly state the liquid absorption rate, this is a characteristic of the material and since Mitsuhashi teaches claimed material, then it inherently would have the same material characteristics.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use replace with magnesium carbonate in the eraser as taught by Hayashi with the basic magnesium carbonate as taught by Mitsuhashi since it is discloses as an effective adsorbent (paragraph 0026).  
The claim states that graphite is adsorbed on the basic magnesium carbonate and dispersed into the erasing member, however this is an intended use limitation.  The claim is only positively reciting the limitations for the materials used to make the eraser.  What the eraser is being used to erase is an 
Further, the added limitation that the erasing member does not produce erasing dust does not provide enough functional limitations for it to hold patentable weight.  The eraser that is being claimed is a blend of various materials.  The claim is not a method claim and the method of using the eraser holds no patentable weight.  Therefore, when the eraser is not being used, it does not produce erasing dust, just as claimed.  The only aspects of the claim limitation that are being examined are an eraser with a base material, a plasticizer, and a basic magnesium carbonate porous material comprising tubular particles.  
Claims 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over CN 201158245 in view of Hayashi et al (USPN 7316841) and Mitsuhashi (PGPub 20050129606).
CN ‘245 teaches an erasing tool comprising an erasing part (1) that is transparent.  On an end there is an eraser (7).  The eraser is contiguous with the erasing part since they are touching.  CN ‘245 teaches all the essential elements of the claimed invention however fails to teach the eraser as claimed.   Hayashi and Mitsuhashi teach the claimed eraser as set forth in the claim 1 rejection above.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the eraser of CN ‘245 for the eraser as taught by Hayashi and Mitsuhashi since both erasers are equivalent structures known in the art.  Both erasers are known to erase equally well.  Therefore, because these two erasers were art-recognized equivalents at the time of the invention was made, one of ordinary skill in the art would have found it obvious to substitute Hayashi and Mitsuhashi’s eraser for the eraser in CN ‘245.  
Response to Arguments
Applicant's arguments filed 1/19/21 have been fully considered but they are not persuasive.
After reviewing this application and the applicant’s response, it is noted that the independent claim 1 is only directed to an erasing member and the material that makes up that erasing member.  What is being erased is intended use.  What happens to the erasing dust is a function of the material used.  If the eraser produces erasing dust is dependent on actually using the eraser.  The reference of Hayashi teaches an eraser made of the claimed components.  The basic magnesium carbonate with flaky fine crystals are not taught in Hayashi.  The examiner found the Mitsuhashi reference which teaches a basic magnesium carbonate with tubular particles in which flaky fine crystals are aggregated.  While Mitsuhashi does not teach that the basic magnesium carbonate is used as an eraser, it is taught that the magnesium carbonate can be used as a filler in rubber.  The Mitsuhashi reference is solely being used for the material teaching of a tubular magnesium carbonate.  This filler magnesium carbonate material is being used in place of the Hayashi’s filler magnesium carbonate because it is taught that the magnesium carbonate with flaky fine crystals of Mitsuhashi has effective adsorbent properties, which is required by the claim.  
The applicant argues that Hayashi teaches an eraser that produces erasing dust.  The applicant amended the claim to state that the erasing member does not produce dust to overcome the prior art rejections.  However, this limitation is intended if the eraser is used.  If the eraser is not used, then no erasing dust will be produced.  Therefore, the limitation does not have enough functionality to overcome the rejection.  As it stands the rejection of Hayashi in view of Mitsuhashi teaches an eraser with a blend composition comprising a base material, a plasticizer and a basic magnesium carbonate with tubular particles.  
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/SHAY KARLS/Primary Examiner, Art Unit 3723